HENRY, Associate Justice.
—This suit involves the same facts as did the case of Dallas Dawkins against the same defendant, this day decided.
• Appellant is the mother of Dallas Dawkins, and sues for damages for expense of medical attention, and for nursing him, and loss of his services during minority.
*233Judgment was rendered for the defendant upon the verdict of a jury.
Plaintiff, as a witness, testified that the child went upon the hand car to make the trip on her business, and with her knowledge and consent, lío negligence or cause of the injury is proved except that of permitting such a young and inexperienced child to ride on such a car.
The judgment is affirmed.
Affirmed.
Delivered May 9, 1890.